DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 2, 3, 5, 6, 8-10, 13, 14, 16, 17, 19-21, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupas et al. (“Evaluation of automated fundus photograph analysis algorithms for detecting microaneurysms, haemorrhages and exudates, and of a computer-assisted diagnostic system for grading diabetic retinopathy”).
Regarding claim 2, Dupas et al. discloses a method for diagnosing a disease condition in a patient, the method comprising: 
receiving an input image of a portion of a patient’s body (“an evaluation set, comprising 761 images, that was used to evaluate the results produced by the computer-assisted diagnostic system for grading the stage of DR and the risk of ME” at page 215, left column, second bullet);
accessing a supervised procedure configured to output a probability that a digital image contains an object of interest at each of one or more locations within the digital image, wherein the supervised procedure is trained based on a set of training images that are manually annotated to indicate whether the training images contain a feature of interest at one or more locations therein (“To obtain a ‘gold’ standard, the μA were manually marked by three independent expert ophthalmologists, who were also asked to discuss their results to reach a consensus for every candidate, including those they had not personally marked” at section 2.1, line 8; “a learning set, comprising 201 images, that was used to test and improve the available algorithms, develop and test the new computer-assisted diagnostic system, and validate the evaluation of the results 
applying the input image to the supervised procedure to output, for each of a set of reference locations in the input image, a probability that the input image contains an object of interest at the reference location, wherein one or more of the objects of interest are indicative of the disease condition (“The automated threshold step identifies any elements in the black top-hat image that are possible μA candidates (Fig. 2e) and, finally, the classification step uses properties calculated for these candidates to identify them as either true μA or false positives, using a k-nearest neighbours (k-NN) classifier [24,25], based on the learning set in the small database (details of the method are not included here, as it is a standard method of classification).” at page 216, right column, line 8);
determining a feature space from the probabilities outputted from the supervised procedure, the feature space describing a set of reference locations in the input image and corresponding probabilities that each of the set of reference locations contains an object of interest (“The classifier acts like a human grader by taking into account features such as size, contrast, circularity, grey-scale level and colour. The true μA selected by this process are shown in Fig. 2f” at section 2.2., first paragraph, last sentence; though not explicit, the classifier marks the image accordingly and produces indications of areas where the features indicate a probable candidate, along with the feature values for evaluation of candidate type);
passing the feature space to an automated diagnostic model trained to provide a probabilistic diagnosis of the disease condition for the input image (“The DR stage and 
outputting the probabilistic diagnosis of the disease condition from the automated diagnostic model (the presence of DR or ME is outputted according to the grading).
Regarding claim 3, Dupas et al. discloses a method wherein applying the input image to the supervised procedure comprises: 
obtaining one or more samples for each of a set of different regions of the input image (“The preprocessing step (Fig. 2b) filters the image, enhances the contrast and performs a shading correction to compensate for the non-uniform illumination across the image. The diameter-closing step is a mathematical morphological transformation that fills in all the black dots with diameters smaller than λ. After such transformation, the grey-scale value of the filledin dots is higher than in the enhanced image, while the vessels and other elements remain virtually unchanged (Fig. 2c). The black top-hat [23] step (Fig. 2d) uses size and shape criteria to extract black components contrasted against the background, and is the result of the difference between the images obtained by the diameter closing and pre-processing steps” at section 2.2, line 13); and  
applying each of the obtained samples of the input image to the supervised procedure to output a probability that the sample contains one or more objects of interest (“The automated threshold step identifies any elements in the black top-hat 
Regarding claim 5, Dupas et al. discloses a method wherein the received input image is of a portion of the patient’s eye, and wherein the disease condition comprises a disorder manifesting in the eye (“an evaluation set, comprising 761 images, that was used to evaluate the results produced by the computer-assisted diagnostic system for grading the stage of DR and the risk of ME” at page 215, left column, second bullet).
Regarding claim 6, Dupas et al. discloses a method wherein the received input image is of a portion of the patient’s eye, and wherein the disease condition comprises a disorder manifesting in the retina (“an evaluation set, comprising 761 images, that was used to evaluate the results produced by the computer-assisted diagnostic system for grading the stage of DR and the risk of ME” at page 215, left column, second bullet).
Regarding claim 8, Dupas et al. discloses a method wherein the one or more objects of interest comprise an object that has a similar appearance to another object that indicates a disease condition in a patient but that does not itself indicate a disease condition in a patient (“detection of the vessel tree and evaluation of its area” at section 2.3, first bullet; as previously discussed, the vessel tree can sometimes appear similar to red lesions in the image).

Regarding claim 9, Dupas et al. discloses a method wherein the one or more objects of interest comprise an object selected from a group consisting of: a microaneurysm (“detection and measurement of the numbers of μA and haemorrhages” at section 2.3, second bullet), a dot hemorrhage, a flame-shaped hemorrhage, a sub-intimal hemorrhage, a sub-retinal hemorrhage, a pre-retinal hemorrhage, a micro-infarction, a cotton-wool spot, a yellow exudate (“detection of exudates” at section 2.3, fourth bullet), and a drusen.
Regarding claim 10, Dupas et al. discloses a method wherein each of the set of training images is manually annotated (“To obtain a ‘gold’ standard, the μA were manually marked by three independent expert ophthalmologists, who were also asked to discuss their results to reach a consensus for every candidate, including those they had not personally marked” at section 2.1, line 8).
Regarding claim 13, Dupas et al. discloses a computer program product for diagnosing a disease condition in a patient, the computer program product comprising a non-transitory computer-readable storage medium containing computer program code (implied by the use of digital images and the kNN described in section 2.2 that the system is a programmed computer) for:
receiving an input image of a portion of a patient’s body (“an evaluation set, comprising 761 images, that was used to evaluate the results produced by the computer-assisted diagnostic system for grading the stage of DR and the risk of ME” at page 215, left column, second bullet);

applying the input image to the supervised procedure to output, for each of a set of reference locations in the input image, a probability that the input image contains an object of interest at the reference location, wherein one or more of the objects of interest are indicative of the disease condition (“The automated threshold step identifies any elements in the black top-hat image that are possible μA candidates (Fig. 2e) and, finally, the classification step uses properties calculated for these candidates to identify them as either true μA or false positives, using a k-nearest neighbours (k-NN) classifier [24,25], based on the learning set in the small database (details of the method are not included here, as it is a standard method of classification).” at page 216, right column, line 8);

passing the feature space to an automated diagnostic model trained to provide a probabilistic diagnosis of the disease condition for the input image (“The DR stage and risk of ME obtained with the computer assisted diagnostic system were compared with those obtained from the large evaluation database by manual grading. For further analyses of sensitivity, specificity and positive predictive values, the images were classified into two groups: for DR, grade 0 images were classified as ‘normal’, and grades 1–3 as ‘abnormal’; for the risk of ME, grade 0 images were classified as ‘normal’, and grades 1–2 as ‘abnormal’” at section 2.4, second paragraph, line 1); and
outputting the probabilistic diagnosis of the disease condition from the automated diagnostic model (the presence of DR or ME is outputted according to the grading).
Regarding claim 14, Dupas et al. discloses a computer program product wherein applying the input image to the supervised procedure comprises: 
obtaining one or more samples for each of a set of different regions of the input image (“The preprocessing step (Fig. 2b) filters the image, enhances the contrast and 
applying each of the obtained samples of the input image to the supervised procedure to output a probability that the sample contains one or more objects of interest (“The automated threshold step identifies any elements in the black top-hat image that are possible μA candidates (Fig. 2e) and, finally, the classification step uses properties calculated for these candidates to identify them as either true μA or false positives, using a k-nearest neighbours (k-NN) classifier [24,25], based on the learning set in the small database (details of the method are not included here, as it is a standard method of classification).” at page 216, right column, line 8), where the object of interest is indicative of the disease condition (the presence of MA or exudates may indicate DR or ME).
Regarding claim 16, Dupas et al. discloses a computer program product wherein the received input image is of a portion of the patient’s eye, and wherein the disease condition comprises a disorder manifesting in the eye (“an evaluation set, comprising 761 images, that was used to evaluate the results produced by the computer-assisted 
Regarding claim 17, Dupas et al. discloses a computer program product wherein the received input image is of a portion of the patient’s eye, and wherein the disease condition comprises a disorder manifesting in the retina (“an evaluation set, comprising 761 images, that was used to evaluate the results produced by the computer-assisted diagnostic system for grading the stage of DR and the risk of ME” at page 215, left column, second bullet).
Regarding claim 19, Dupas et al. discloses a computer program product wherein the one or more objects of interest comprise an object that has a similar appearance to another object that indicates a disease condition in a patient but that does not itself indicate a disease condition in a patient (“detection of the vessel tree and evaluation of its area” at section 2.3, first bullet; as previously discussed, the vessel tree can sometimes appear similar to red lesions in the image).
Regarding claim 20, Dupas et al. discloses a computer program product wherein the one or more objects of interest comprise an object selected from a group consisting of: a microaneurysm (“detection and measurement of the numbers of μA and haemorrhages” at section 2.3, second bullet), a dot hemorrhage, a flame-shaped hemorrhage, a sub-intimal hemorrhage, a sub-retinal hemorrhage, a pre-retinal hemorrhage, a micro-infarction, a cotton-wool spot, a yellow exudate (“detection of exudates” at section 2.3, fourth bullet), and a drusen.
Regarding claim 21, Dupas et al. discloses a computer program product wherein each of the set of training images is manually annotated (“To obtain a ‘gold’ standard, 
Regarding claim 24, Dupas et al. discloses a method wherein the feature space describes a reference location in the input image and corresponding probability that the reference location contains an object of interest for each of a plurality of objects of interest of different types (“The classifier acts like a human grader by taking into account features such as size, contrast, circularity, grey-scale level and colour. The true μA selected by this process are shown in Fig. 2f” at section 2.2., first paragraph, last sentence; though not explicit, the classifier marks the image accordingly and produces indications of areas where the features indicate a probable candidate, along with the feature values for evaluation of candidate type; “detection and measurement of the numbers of μA and haemorrhages” at section 2.3, second bullet; “detection of exudates” at section 2.3, fourth bullet).
Regarding claim 25, Dupas et al. discloses a computer program product wherein the feature space describes a reference location in the input image and corresponding probability that the reference location contains an object of interest for each of a plurality of objects of interest of different types (“The classifier acts like a human grader by taking into account features such as size, contrast, circularity, grey-scale level and colour. The true μA selected by this process are shown in Fig. 2f” at section 2.2., first paragraph, last sentence; though not explicit, the classifier marks the image accordingly and produces indications of areas where the features indicate a probable candidate, along with the feature values for evaluation of candidate type; “detection and measurement of .

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dupas et al. and Gardner et al. (“Automatic detection of diabetic retinopathy using an artificial neural network: a screening tool”).
Regarding claim 4, Dupas et al. discloses the elements of claim 2 as described above.
Dupas et al. does not explicitly disclose that the supervised procedure comprises a plurality of trained filters, each trained filter configured to identify a probability that the sample contains an object of interest.
Gardner et al. teaches a method in the same field of endeavor of diabetic retinopathy detection, wherein the supervised procedure comprises a plurality of trained filters, each trained filter configured to identify a probability that the sample contains an object of interest (“In this way it was possible to determine the optimum preprocessing filters in the image analysis” at page 941, right column, first full paragraph, line 16; as seen in Table 1, blood vessels, exudates and haemorrhages have respective filters for their detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the filters as taught by Gardner et al. in the pre-processing of Dupas et al. to be able to better extract the features of interest for subsequent classification.
claim 15, Dupas et al. discloses the elements of claim 13 as described above.
Dupas et al. does not explicitly disclose that the supervised procedure comprises a plurality of trained filters, each trained filter configured to identify a probability that the sample contains an object of interest.
Gardner et al. teaches a method in the same field of endeavor of diabetic retinopathy detection, wherein the supervised procedure comprises a plurality of trained filters, each trained filter configured to identify a probability that the sample contains an object of interest (“In this way it was possible to determine the optimum preprocessing filters in the image analysis” at page 941, right column, first full paragraph, line 16; as seen in Table 1, blood vessels, exudates and haemorrhages have respective filters for their detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the filters as taught by Gardner et al. in the pre-processing of Dupas et al. to be able to better extract the features of interest for subsequent classification.

Claims 12 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dupas et al. and Niemeijer et al. (“Retinopathy Online Challenge: Automatic Detection of Microaneurysms in Digital Color Fundus Photographs”, hereinafter Niemeijer 2009).
Regarding claim 12, Dupas et al. discloses the elements of claim 2 as described above.

Niemeijer 2009 teaches a method in the same field of endeavor of microaneurysm detection, wherein each of the set of training images is annotated to indicate one or more reference points that correspond to a center of a feature of interest in the training image (“The TruthseekerJ program (available on the ROC website) for online annotation was used to indicate the center location of the microaneurysm or irrelevant lesion in each image. The annotations were exported as a file in XML format that contained the center locations for all microaneurysms and irrelevant lesions in each image in the set.”).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to identify the center of the object as taught by Niemeijer 2009 in the annotations of Dupas et al. as a way to identify the locations of the abnormalities without needing to specify the locations of every pixel of the abnormalities.
Regarding claim 23, Dupas et al. discloses the elements of claim 13 as described above.
Dupas et al. does not explicitly disclose that each of the set of training images is annotated to indicate one or more reference points that correspond to a center of a feature of interest in the training image
Niemeijer 2009 teaches a method in the same field of endeavor of microaneurysm detection, wherein each of the set of training images is annotated to indicate one or more reference points that correspond to a center of a feature of interest 
It would have been obvious at the time the invention was made to one of ordinary skill in the art to identify the center of the object as taught by Niemeijer 2009 in the annotations of Dupas et al. as a way to identify the locations of the abnormalities without needing to specify the locations of every pixel of the abnormalities.

Response to Arguments

	Summary of Remarks (@ response page labeled 7): Niemeijer et al. does not disclose “applying the input image to the supervised procedure to output, for each of a set of reference locations in the input image, a probability that the input image contains an object of interest at the reference location, wherein one or more of the objects of interest are indicative of the disease condition”.

	Examiner’s Response: This argument is moot in view of the newly cited Dupas et al. reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATRINA R FUJITA/Primary Examiner, Art Unit 2662